Citation Nr: 0611117	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  03-21 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased disability evaluation for 
postoperative residuals of a left femur fracture, currently 
rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran served on active duty from January 1962 to 
February 1964.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Muskogee, Oklahoma, Regional Office 
(RO).  

When this matter was last before the Board in June 2005, the 
case was remanded to the RO for additional development and 
readjudication.  Following the completion of the requested 
development, the RO issued a supplemental statement of the 
case in January 2006.  The case was returned to the Board, 
and is now ready for further appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction and VA's duty to notify and assist the 
veteran has been satisfied.

2.  The veteran's postoperative residuals of a left femur 
fracture is manifested by pain with prolonged walking or 
standing (greater than two hours), and an asymptomatic 21 1/2 
centimeter linear surgical scar, but is not shown to be 
productive of malunion of the femur with marked knee or hip 
disability.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
postoperative residuals of a left femur fracture have not 
been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.71a, 
Diagnostic Codes 5255, 7805 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.  In this regard, the Board notes that VA 
has provided the veteran with a copy of the June 2002 rating 
decision; May 2003 statement of the case; March 2004 Board 
remand; December 2004 supplemental statement of the case; 
June 2005 Board remand; and January 2006 supplemental 
statement of the case, which included a discussion of the 
facts of the claim, notification of the basis of the 
decision, and a summary of the evidence used to reach that 
decision.  In letters from the RO dated in February 2002, 
August 2003, May 2004, and July 2005, and in the May 2003 
statement of the case, the veteran was provided with 
additional notice regarding the evidence needed to succeed in 
his claim and the relevant provisions of the VCAA.  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) decided Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  In this case, the 
notice provided to the veteran was given prior to the first 
AOJ adjudication of the claim.  This notice, however, was not 
exactly in compliance with the recent directives of the Court 
regarding all of the information that necessarily had to be 
provided to the veteran, but subsequent notices were.  
Although these more thorough notices did not predate the 
initial AOJ adjudication, they were provided by the AOJ and 
the Board prior to the Board's current review of the decision 
denying the veteran's claim.  Moreover, the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the veteran.

The Board also notes that the July 2005 notice letter 
contained a specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim in compliance with the directives in 38 C.F.R. 
§ 3.159(b)(1) (2005).  

The Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for an increased evaluation, but he 
was not provided with notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal.  Despite the inadequate notice provided to the 
veteran on this element, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for a higher 
evaluation, any questions as to the appropriate effective 
date to be assigned are rendered moot.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c)).  The RO obtained 
the veteran's treatment records as they were identified by 
the veteran.  The veteran has given no indication that there 
are additional treatment records that would indicate greater 
left femur pathology than is already of record.  
Consequently, it does not appear that there are any 
additional pertinent treatment records to be requested or 
obtained.  Any question regarding notification of the veteran 
of what evidence he was required to provide and what evidence 
VA would attempt to obtain has essentially been rendered moot 
by virtue of the fact that there is no indication of 
pertinent treatment other than that provided by VA, the 
record of which has already been obtained.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) 

Additionally, the veteran was afforded a pertinent VA left 
femur examination in May 2002 that resulted in a very 
thorough report reflecting a detailed picture of the 
pathology associated with the veteran's service-connected 
disability.  The requirements of the VCAA have been 
substantially met by the RO.  Every possible avenue of 
assistance has been explored, and the veteran has had ample 
notice of what might be required or helpful to his case.  VA 
has satisfied its duties to inform and assist the veteran in 
this case.  Further development and further expending of VA's 
resources is not warranted.  

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.  

Factual Background

Historically, the veteran had fractured his left leg prior to 
service in 1961 while playing football, which required 
orthopedic repair involving the installation of three pins.  
Service medical records reveal complaints of pain in the leg 
during basic training in January 1962.  Examination at the 
time revealed a 7 inch linear anterior scar and a 2 1/2 inch 
linear scar with atrophy of the thigh and calf with weak 
muscle tone.  The examiner's impression was post-traumatic 
pain and atrophy.  

In a May 1992 rating decision, based upon aggravation of a 
preexisting injury, service connection was granted for "left 
femur pain" and assigned a 10 percent disability rating.  

The veteran filed the current claim for an increased rating 
in January 2002.  

In the June 2002, rating decision that is the subject of the 
current appeal, the veteran's left femur disability 
evaluation was increased to 20 percent based principally upon 
the findings of the May 2002 VA examination.  The veteran 
perfected the current appeal.  

In terms of evidence of the degree of left femur disability, 
the May 2002 VA examination is the most thorough evaluation 
of the veteran's left femur disability, and provides detailed 
findings regarding associated pathology.  In other words, 
there is no indication that there is other objective medical 
evidence available that would provide a clearer disability 
picture and more severe symptomatology than is found in the 
report of that examination.  At the veteran's May 2002 VA 
examination, he complained of constant pain, primarily in the 
left knee.  He also complained of weakness, stiffness, 
instability, fatigue, and lack of endurance.  The veteran 
denied recurrent subluxation, swelling, inflammation, 
dislocating or locking.  The veteran stated that the pain in 
his left knee begins to increase after walking for more than 
two hours.  The pain was considered constant and increases in 
intensity with usage (walking greater than two hours).  The 
veteran denied medicinal or surgical therapy for the joint 
condition.  The range of motion of the left knee was within 
normal limits with flexion to 140 degrees, and extension to 0 
degrees.  McMurray tests and drawer tests were normal.  
According to the examiner, the range of motion of the 
involved joint was not additionally limited by pain, fatigue, 
weakness, or incoordination.  

The examination of the veteran's skin showed a scar present 
in the left leg posterior five centimeters, described as a 
depressed linear scar with evidence of skin tissue loss.  
There was also a 21 1/2 centimeter linear scar in the left leg 
anterior surface, with no evidence of loss of tissue, blanks 
with skin color.  The scar was related to the previous 
surgical repair of the femur.  The left femur showed no 
disfigurement, limitation of motion or ulcerations, or 
breakdown.  There was no evidence of edema.  Keloid formation 
was absent.  The veteran denied any current symptoms related 
to the scar for the surgical repair.  

In terms of the musculoskeletal system, the left femur had no 
evidence of inflammation, deformity, or signs of 
osteomyelitis.  There were no constitutional signs of bone 
disease, or arthritis.  X-rays of the left femur revealed 
multiple screws from an old healed trauma, with the proximal 
femur intact.  There was no evidence of acute fracture or 
dislocation.  

The resulting diagnosis was left femur fraction, post 
operative, with no change progress to the left knee strain.  
The examiner commented that it is as likely as not that the 
left knee pain reported by the veteran is related to the left 
femur fracture repair.  In terms of the effect of the left 
femur disability on the veteran's usual occupation and daily 
activities, the examiner commented that the veteran can 
perform his daily activities and participate in a job that 
allows resting periods, but would be unable to perform 
activities that require prolonged standing or walking because 
of the increased pain associated with this activity (greater 
than two hours of walking or standing).  

Pursuant to the Board's March 2004 remand, in a December 
2004, rating decision, service connection was separately 
established for status post residual scars of the left leg, 
and evaluated as 0 percent disabling, effective from January 
2002.  

Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. §§ 
4.1 and 4.2 (2005).  Nevertheless, past medical records do 
not take precedence over current findings in determining 
whether to increase a disability rating, although a rating 
specialist is directed to review the recorded history of 
disability to make a more accurate evaluation.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2005), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2005).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

The veteran's left femur disability, characterized as 
postoperative residuals of a left femur fracture, is 
currently evaluated as 20 percent disabling under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5255 (2005).

Under Diagnostic Code 5255, a 20 percent disability rating is 
assigned for malunion of the femur with moderate knee or hip 
disability.  A 30 percent rating is warranted for malunion of 
the femur with marked knee or hip disability.  A 60 percent 
rating is assigned for fracture of the femur surgical neck 
with false joint, and for nonunion of the femur with loose 
motion, weight bearing preserved with aid of brace.  Finally, 
an 80 percent rating is warranted for fracture of femur shaft 
or anatomical neck with nonunion and loose motion.  See 38 
C.F.R. § 4.71a (2005).

The Board finds that the veteran's left femur disability does 
not warrant a rating in excess of 20 percent under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5255.  
Examination has revealed no evidence of malunion of the 
femur, and there is no evidence that the veteran exhibited 
"marked" knee or hip disability.  

There are no complaints or objective evidence of pain or loss 
of range of motion involving the left hip.  As noted above, 
the veteran's primary complaints regarding the veteran's 
postoperative residuals of a left femur fracture are limited 
to those involving pain in the left knee.  While the medical 
record documents full range of motion in the left knee, there 
are manifestations of pain with prolonged walking or standing 
(greater than two hours).  Significantly, what has not been 
shown is malunion of the femur with marked knee or hip 
disability or functional loss from pain, fatigue, weakness, 
or incoordination.  Even when taking into consideration the 
veteran's complaints of pain, these manifestations do not 
approximate more than the moderate knee disability necessary 
for an evaluation in excess of the 20 percent rating 
currently assigned under Diagnostic Code 5255.  

Analogous ratings for impairment of the femur and thigh 
either are not applicable to the veteran's case or do not 
offer a higher disability rating.  Under Diagnostic Code 
5251, limitation of thigh extension to 5 degrees is rated at 
10 percent.  38 C.F.R. § 4.71a, (2004).  There is no higher 
rating available under that code.  Under Diagnostic Code 
5253, a 20 percent evaluation requires limitation of 
abduction with motion loss beyond 10 degrees.  38 C.F.R. § 
4.71a, (2004).  Likewise, there is no higher rating available 
under that code.

Under Diagnostic Code 5252, limitation of flexion to 30 
degrees permits assignment of a 20 percent rating and 
limitation to 20 degrees warrants a 30 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5252 (2005).  Once again, 
however, the evidence fails to show that the veteran has any 
complaints or manifestations of limitation of left hip 
flexion.  

The Board has also considered whether the veteran was 
entitled to an increased disability rating under other 
applicable Diagnostic Codes, including Diagnostic Codes 5250 
and 5254.  With regard to the criteria for ankylosis under 
Diagnostic Code 5250, there is no evidence that he has a 
complete bony fixation or ankylosis of his left hip or knee.  
See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citations 
omitted) (defining ankylosis as "immobility and consolidation 
of a joint due to disease, injury, surgical procedure").  
Furthermore, under Diagnostic Code 5254, there is no evidence 
of flail joint of the left hip.  38 C.F.R. § 4.71a (2005).

The veteran's primary complaint is of left knee pain, 
particularly upon prolonged motion.  The Board has thus 
considered DeLuca v. Brown, 8 Vet. App. 202 (1995), in 
reaching its conclusion in this case.  Diagnostic Codes 5260 
and 5261 govern the rating criteria with regard to limitation 
of motion of the knee.  Under Diagnostic Code 5260, 
limitation of flexion of the knee warrants a zero percent 
rating when flexion is limited to 60 degrees; a 10 percent 
rating when limited to 45 degrees; a 20 percent rating when 
limited to 30 degrees; and a 30 percent rating when limited 
to 15 degrees.  

Under Diagnostic Code 5261, limitation of extension of the 
leg warrants a zero percent rating when extension is limited 
to 5 degrees; a 10 percent rating when extension is limited 
to 10 degrees; a 20 percent rating when limited to 15 
degrees; 30 percent when limited to 20 degrees; 40 percent 
when limited to 30 degrees; and 50 percent when limited to 45 
degrees.

The regulations define normal range of motion for the leg as 
zero degrees of extension and 140 degrees of flexion.  See 38 
C.F.R. § 4.71, Plate I.  

The Board also points out that, in a precedent opinion, the 
VA General Counsel held that separate ratings may be assigned 
under Diagnostic Code 5260 and Diagnostic Code 5261 for 
disability of the same joint.  VAOPGCPREC 9-2004 (September 
17, 2004).  

Even if one were to take into consideration the fact that 
painful motion in both extension and flexion can be 
considered limitation for rating purposes, since the veteran 
has exhibited full range of motion in the left knee, he would 
only be eligible for a 10 percent rating for limitation of 
extension and a 10 percent rating for limitation of flexion.  
This would not represent the requisite criteria under 
Diagnostic Codes 5260 and 5261 for a disability evaluation in 
excess of the currently assigned 20 percent disability 
rating.  DeLuca v Brown, 6 Vet. App. 321 (1993).

Essentially, the functional loss due to pain is adequately 
covered by the 20 percent under Diagnostic Code 5255.  At the 
most recent VA examination in 2002, the examiner found that 
the range of motion of the veteran's left knee is not 
additionally limited by pain, fatigue, weakness, and 
incoordination.  As such, the provisions of 38 C.F.R. § 4.40 
have been considered, but they do not provide a basis for an 
increased rating under these circumstances. 

For the reasons and bases expressed above, the Board finds 
that the preponderance of the evidence is against a rating in 
excess of 20 percent for the veteran's left femur disability.  
The benefit of the doubt rule need not be considered, and the 
benefit sought on appeal is accordingly denied.

Evaluation of the Surgical Scar

It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  As indicated above, the 
veteran's surgical scars have been evaluated as 
noncompensable under diagnostic code 7801 for rating 
disorders of the skin.  Given that the issue regarding the 
assignment of a disability evaluation to the veteran's 
surgical scar is inextricably intertwined with the current 
issue on appeal, the Board is compelled to address that issue 
herein.  

The Board notes that, during the pendency of the veteran's 
appeal, VA promulgated new regulations amending the rating 
criteria for skin disorders, effective on August 30, 2002. 67 
Fed. Reg. 49,590 (July 31, 2002).

In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
Court held that when the governing law or regulations change 
during an appeal, the most favorable version will be applied 
absent Congressional intent to the contrary or if the 
Secretary of VA has indicated otherwise.

However, the Federal Circuit overruled Karnas to the extent 
that it indicated retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003); see also 
VAOPGCPREC 7-2003 (Nov. 19, 2003), (finding that the Karnas 
rule conflicts with Supreme Court and Federal Circuit 
precedent "insofar as it requires VA to apply the version of 
a statute or regulation most favorable to a claimant when a 
statutory or regulatory change is silent as to application").

Thus, the amendments to the regulations at issue in the 
present case cannot be construed to have retroactive effect 
unless their language requires this result.  See Kuzma, 341 
F.3d at 1328 (citing Landgraf v. USI Film Prods., 511 U.S. 
244 (1994)).  Here, there is no such language in the 
amendments, and, indeed, the final rule states:  "This 
amendment is effective August 30, 2002."  See 67 Fed. Reg. 
49,590 (July 31, 2002).

As extant prior to August 30, 2002, Diagnostic Code 7800, 
pertained to disfiguring scars of the head, face, or neck.  
Diagnostic Codes 7801 and 7802 pertain to scars resulting 
from third or second degree burns.  38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7801, 7802 (2002).  A 10 percent 
evaluation is warranted for superficial, poorly nourished 
scars with repeated ulceration under Diagnostic Code 7803.  
Diagnostic Code 7804 provides that a 10 percent disability 
evaluation is warranted for superficial scars that are tender 
and painful on objective demonstration.

When evaluating the veteran's service-connected surgical 
scars under the regulations pertinent to scars in effect 
prior to August 30, 2002, the Board finds that he is not 
entitled to an initial compensable rating.  As the veteran's 
scars have been found on objective examination to be on the 
veteran's leg and is not the result of third or second degree 
burns, Diagnostic Codes 7800, 7801, and 7802 (2002) are not 
for consideration.  Additionally, there is no evidence that 
the veteran's surgical scar is poorly nourished with repeated 
ulceration or is tender and painful on objective examination.  
It was found on objective examination to be essentially 
asymptomatic.  As such, the veteran is not entitled to a 
compensable evaluation under Diagnostic Codes 7803 or 7804 
(2002).

Effective August 30, 2002, Diagnostic Code 7800 pertains to 
disfigurement of the head, face, or neck.  Under Diagnostic 
Code 7801, scars, other than head, face, or neck, that are 
deep or cause limited motion in an area or areas exceeding 
six square inches (39 square centimeters) warrants a 10 
percent evaluation; in an area or areas exceeding 12 square 
inches (77 square centimeters) warrants a 20 percent 
evaluation; in an area or areas exceeding 72 square inches 
(465 square centimeters) warrants a 30 percent evaluation; 
and, in an area or areas exceeding 144 square inches (929 
square centimeters) warrants a 40 percent evaluation.  38 
C.F.R. § 4.118, Diagnostic Code 7801 (2005).

Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Id. at Note (1) 
(2005).  A deep scar is one associated with underlying soft 
tissue damage. Id. at Note (2) (2005).

Under Diagnostic Code 7802, scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion in an area or areas of 144 square inches (929 square 
centimeters) or greater warrants a 10 percent evaluation.  
38 C.F.R. § 4.118, Diagnostic Code 7802 (2005).  Scars in 
widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or trunk, will 
be separately rated and combined in accordance with § 4.25of 
this part. Id. at Note (1) (2005).  A superficial scar is one 
not associated with underlying soft tissue damage. Id. at 
Note (2) (2004).

Under Diagnostic Code 7803, superficial and unstable scars 
warrant a 10 percent evaluation. 38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2005).  An unstable scar is one where, 
for any reason, there is frequent loss of covering of skin 
over the scar. Id. at Note (1) (2005).  A superficial scar is 
one not associated with underlying soft tissue damage. Id. at 
Note (2) (2005).

Under Diagnostic Code 7804, superficial scars that are 
painful on examination warrant a 10 percent evaluation.  Note 
(1) defines a superficial scar as one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2005).

When evaluating the veteran's service-connected surgical scar 
at the left femur under the regulations pertinent to scars in 
effect as of August 30, 2002, the Board finds that he is not 
entitled to an initial compensable rating.  As the veteran's 
scar is on his left leg, Diagnostic Code 7800 (2005) is not 
for consideration.  Additionally, as the veteran's scar does 
not exceed six square inches (39 square centimeters) or 144 
square inches (929 square centimeters), he is not entitled to 
a compensable evaluation under Diagnostic Code 7801 or 7802, 
respectively.  There is also no evidence that the veteran's 
scar is unstable and superficial as defined by Diagnostic 
Code 7803, or that such is painful on examination.  Again, 
the objective evidence documents that the surgical scar of 
the left femur is asymptomatic.  As such, the veteran is not 
entitled to a 10 percent rating under Diagnostic Code 7803 or 
7804.

Under both sets of regulations, Diagnostic Code 7805, under 
which the veteran is currently evaluated, provides that scars 
are to be rated on limitation of function of the affected 
part.  The evidence of record reflects that the veteran's 
surgical scar of the left femur causes no limitation of 
motion and is manifested by no pain, disfigurement, 
ulcerations, breakdown, inflammation, edema, or keloid 
formation.  

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the assignment of a compensable 
rating for service-connected surgical scar of the left femur, 
that doctrine is not applicable in the instant appeal.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7.


Extraschedular Rating

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2005).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1).

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether referral to "appropriate first-line officials" for 
extra-schedular rating is required.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996).  There is no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required any recent periods of hospitalization for his 
service-connected left femur disability.  There is no 
evidence in the claims file to suggest that marked 
interference with employment is the result of the service-
connected disability.  The May 2002 VA examiner concluded 
that the veteran could participate in a job that allows 
resting periods.  Furthermore, there are higher ratings 
available under the rating schedule.  Although the veteran 
has been shown to have substantial subjective complaints, 
there is no evidence that the regular schedular criteria are 
inadequate to compensate the average loss of earning capacity 
attributable to the manifestations of the veteran's 
disability.  Thus, the Board finds that the absence of 
evidence presenting such exceptional circumstances 
preponderates against referring the claim for consideration 
of an extra-schedular rating for the service-connected 
disability.  The disability is appropriately rated under the 
schedular criteria.





ORDER

Entitlement to an evaluation in excess of 20 percent for 
postoperative residuals of a fracture of the left femur is 
denied.



____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


